NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            DEC 28 2015
DEEPAK KAINTH,                                   No. 11-73064           MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


              Petitioner,                        Agency No. A089-684-245

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Submission Deferred February 12, 2015
                         Submitted December 23, 2015**
                            San Francisco California

Before: TASHIMA, McKEOWN, and CLIFTON, Circuit Judges.

       Deepak Kainth, a native and citizen of India, petitions for review of the

BIA’s dismissal of his appeal from the immigration judge’s entry of an order

denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture. We deny the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the adverse credibility determination. The

inconsistencies identified by the IJ and BIA are not so trivial as to make them

immaterial for purposes of assessing credibility. “[E]ven minor inconsistencies that

have a bearing on a petitioner’s veracity may constitute the basis for an adverse

credibility determination.” Ren v. Holder, 648 F.3d 1079, 1089 (9th Cir. 2011).

Although Kainth has offered various explanations for these inconsistencies, the IJ

and the BIA are not required to credit these explanations. Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011). The adverse credibility determination was

reasonable, and Kainth’s contention that the IJ and BIA did not properly consider

the totality of the circumstances lacks merit.

      The determination that Kainth’s proffered corroborative evidence was

unreliable was also supported by substantial evidence. We uphold the BIA’s

determination unless the record “compels a contrary result.” Almaghzar v.

Gonzales, 457 F.3d 915, 922 (9th Cir. 2006). Here, it does not.

      In the absence of credible evidence, the asylum and withholding of removal

claims fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). The CAT

claim, which is based on the same testimony, also fails. Id. at 1156–57.

      Petition DENIED.




                                           2